Citation Nr: 0415877
Decision Date: 06/18/04	Archive Date: 07/21/04

Citation Nr: 0415877	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-21 291	)	DATE JUN 18 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a higher initial evaluation for pressure 
urticaria, currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection and assigned a 10 percent disability evaluation 
effective December 4, 2000.  The veteran, who had active 
service from June 1968 to February 1970, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  The Board entered a decision dated January 6, 2004 that 
increased the evaluation for the veteran's pressure urticaria 
to 30 percent and denied an evaluation in excess of 30 
percent.

2.  The Board returned evidence to the RO that had been 
submitted by the veteran 's VA physician and forwarded to the 
Board prior to certification of the appeal.

3.  The Board's January 6, 2004 decision did not consider all 
of the evidence submitted in support of the veteran's claim.


CONCLUSION OF LAW

The Board denied the veteran due process of law in denying an 
evaluation in excess of 30 percent for his pressure urticaria 
in the January 6, 2004 decision, and therefore, that portion 
of the January 6, 2004 decision that denied an evaluation in 
excess of 30 percent for pressure urticaria is vacated. 
38 C.F.R. § 20.904(a)(1) (2003).


VACATUR

The Board promulgated a decision in this case on January 6, 
2004 that increased the evaluation assigned for the veteran's 
pressure urticaria to 30 percent and denied an evaluation in 
excess of 30 percent for that disability.  However, a VA 
physician had submitted a letter on behalf of the veteran 
that was forwarded to the Board prior to certification of the 
appeal.  As a result, the Board returned the evidence to the 
RO, and thus, did not consider the evidence in its January 6, 
2004 decision.  VA records are presumed to have been part of 
the record on appeal, Bell v. Derwinski, 2 Vet. App. 611 
(1992), but in this case the Board did not review all 
relevant records.

The Board finds that the failure to consider all evidence 
submitted in support of the veteran's claim constitutes a 
denial of due process.  However, part of the veteran's claim 
was resolved in his favor, and as a result, the veteran was 
not denied due process in that portion of the appeal that 
represented the allowance of an increased evaluation from 10 
percent to 30 percent.  Consequently, the Board concludes 
that the portion of the Board's decision of January 6, 2004 
that denied an evaluation in excess of 30 percent for 
pressure urticaria should be, and is vacated.


ORDER

That portion of the Board's decision of January 6, 2004 that 
denied an evaluation in excess of 30 percent for pressure 
urticaria in the above-captioned appeal is vacated.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0400172	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a higher initial evaluation for pressure 
urticaria, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals' (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection and 
assigned a 10 percent disability evaluation effective 
December 4, 2000.  The veteran, who had active service from 
June 1968 to February 1970, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

The Board notes that the veteran stated in his December 2001 
Notice of Disagreement that he has had a fungus causing 
problems with his hands and feet as well as eczema and 
scarring of the lungs.  He also submitted private medical 
records dated May 1991 to December 2000 that documented his 
complaints and treatment for a fungus.  In addition, the 
veteran stated in April 2002 that he is unemployable due to 
increased urticaria and increased medication.  It is unclear 
as to whether the veteran intended to file a claim for the 
fungus, eczema, scarring of the lungs, or for a total 
disability rating based upon individual unemployability.  
However, these matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, the matters are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Pressure urticaria is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement. 

3.  Pressure urticaria is manifested by more than four 
debilitating episodes in a 12-month period and is 
unresponsive to antihistamines.

CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the 
criteria for an evaluation of 30 percent for pressure 
urticaria have been met for the period beginning August 30, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.20, 4.118, 
Diagnostic Code 7825 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the rating 
decision as well as the Statement of the Case and 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
criteria to warrant an increased rating, and the reasons his 
claim was denied.  In particular, the Supplemental Statement 
of the Case dated October 2002 informed the veteran of new 
regulations that became effective during the pendency of the 
appeal.  Under these circumstances, and in light of the 
favorable determination as explained below, the Board 
considers the duty to notify as having been met in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as are the veteran's private 
medical records and VA outpatient records.  The veteran has 
also been afforded a VA examination.  The veteran and his 
representative have not made the Board aware of additional 
evidence that needs to be obtained prior to appellate review.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that disposition of the 
appellant's claim is appropriate.  

Background and Evidence

In a September 2001 rating decision, the RO determined that 
the veteran was entitled to service connection for pressure 
urticaria and assigned a 10 percent disability evaluation 
effective December 4, 2000.  That determination was based on 
a review of service medical records and a VA examination 
dated in March 2001.  That evaluation has remained in effect 
until the present time.

VA outpatient records dated February 1991 noted that the 
veteran was seen at an allergy clinic with a history of 
urticaria.  The physician diagnosed the veteran with 
urticaria with the cause unknown.

Private medical records dated May 1991 to October 2000 
document one evaluation for urticaria in May 1991.  The 
veteran related that the disorder had been more frequent in 
the past year or two and that there was no particular 
seasonal incidence.  He denied any asthma or respiratory 
complications and reported that he had been taking Benadryl.  
There were no visible lesions at that time.  The veteran was 
also informed that he was not a candidate for immunotherapy 
and was prescribed Atarax.

VA outpatient records dated from May 2001 to August 2003 
provided a list of medications that the veteran was 
prescribed.  These included Acylovir ointment, 
Diphenhydramine HCL, an injection of Methylprednisone, 
Fexofenadine, Guafenisin/ Codeine, Ofloxacin, Dexamethasone 
0.1/ Tobramyc 0.3%, Amoxicillin, Propoxyphene, Ibuprofen, and 
Cyclobenzaprine.

In his December 2001 Notice of Disagreement, the veteran 
stated that he should receive a disability evaluation of 30 
percent or more.  He wrote that he continued to break out 
everywhere and took Benadryl for the disorder.  The veteran 
also related that he sometimes had to leave work due to this 
problem.

In April 2002, the veteran's employer at the Aleda E. Lutz VA 
Medical Center, submitted a statement indicating that the 
veteran had been absent from work due to this disorder.

VA outpatient records dated July 2002 reported that the 
veteran was seen for complaints of itching, swelling, and 
urticaria, especially on the hands and fingers.  The veteran 
had woken up with itchy and irritated eyes.  He denied having 
shortness of breath, chills, fever, or chest pain.  The 
veteran stated that he did not know what caused this allergy.  
The examination did not find any respiratory distress.  There 
was slight redness of eyelids and conjunctiva.  The pharynx, 
chest, and lungs were clear, and there was no swelling of the 
lips or the tongue.  There was slight swelling of the fingers 
and some urticaria lesions.  The physician diagnosed the 
veteran as having a hypersensitivity rash or early urticarial 
lesions.  The veteran was given an injection of 
diphenydramine hydrochloride and also prescribed capsules.

VA outpatient records dated August 2002 noted that the 
veteran complained of having hives.  His hands had been itchy 
and burning, and his eyes had been swollen.  The veteran 
reported a chronic history of hives and told the physician 
that he had seen many doctors that were unable to identify 
the cause.  He also related that he had been taking Benadryl 
to help with the rash.  The examination revealed a slight 
swelling of his low eyelid area, but there were no definite 
hives.  The physician assessed these symptoms as a recurrence 
of allergic symptoms and recommended that the veteran see an 
allergist for a reevaluation.  The veteran was also given 
Benadryl and an injection of Solu-Medrol.  

In VA Form 9 dated October 2002, the veteran mentioned two 
specific incidents that required him to leave work and that 
persisted for a few days without relief from an injection.  
He also stated that he had left work on numerous occasions 
without seeing a doctor because he had a continuous supply of 
his prescription for antihistamines.  He expressed concern 
that the edema may spread and cause difficulties with his 
breathing.   He reported that these episodes occurred 10 to 
12 times a year and that the episodes continued despite 
continuous and suppressive therapy.   He also stated that he 
had exhausted his annual and sick leave, and that the 
episodes were debilitating in spite of his treatment.  He 
reportedly could not tolerate the pressure of clothing 
against his skin, and his hands would swell and itch on a 
daily basis.

In October 2002, the veteran's employer submitted another 
statement reiterating the fact that the veteran has missed 
work due to his hives and that he was often unable to work 
his regular schedule.

VA outpatient records dated November 2002 noted the veteran's 
history of angiodema and urticaria.  There were no known 
triggers, and the urticaria was reported to remain fixed for 
days and was pruritic.  The veteran carried an EPI pen and 
had been taking Benadryl.  The physician diagnosed the 
veteran with angiodema and urticaria and prescribed 
fexofenadine.

VA outpatient records dated from November 2002 to December 
2002 documented the veteran's history, including his 
difficulty with sexual encounters, sleeping on hard 
mattresses, standing, walking, and gripping exercise weights.  
It was also noted that the veteran's eyelids would swell when 
his eyes were exposed to smoke and were rubbed, and that 
chewing and rubbing could affect his lips and tongue.  There 
were no hives present at the time of the examination.  The 
physician diagnosed the veteran with severe pressure 
urticaria and stated that daily activities were potentially 
incapacitating.  He also attached an excerpt from a textbook 
pertaining to pressure urticaria.

VA outpatient records dated June 2003 document a follow-up 
for chronic pressure urticaria, which was unresponsive to 
conventional antihistamines.  The physician prescribed 
Montelukast (Singulair) and Triamcinolone cream.  If this 
failed, the physician planned to try a prescription of 
Choropheniramine, Cimetadine, and Triamcinolone Cream.

In VA Form 646 dated in June 2003, the veteran's 
representative observed that the veteran was assigned a 10 
percent disability evaluation under Diagnostic Code 7806.  
The representative argued that private medical records 
demonstrated that a 30 percent evaluation was warranted.  In 
particular, the representative referred to private medical 
records dated from April to May 1997 and April 1998, which 
discussed the veteran's hands and nails.

Law and Analysis

The veteran contends that the current evaluation assigned for 
his pressure urticaria does not accurately reflect the 
severity of that disability.  He maintains that the 
symptomatology associated with the disability warrants an 
evaluation in excess of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating disabilities for skin 
disability under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  However, the Board notes that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective. The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law. That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
could apply the revised rating schedule.

Prior to August 30, 2002, urticaria did not have its own 
diagnostic code, so it was rated by analogy.  The veteran's 
service-connected urticaria is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 
for eczema. Governing regulation provides that when an 
unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous. Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings. Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin. 38 
C.F.R. § 4.20.

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.   

The new regulations that became effective on August 30, 2002 
provided a new diagnostic code specifically for urticaria.  
See 38 C.F.R. § 4.118, Diagnostic Code 7825 (2003).  The 
criteria for Diagnostic Code 7825 state that a 10 percent 
rating is warranted where there are recurrent episodes of 
urticaria occurring at least four times during the past 12-
month period, and; responding to treatment with 
antihistamines or sympathomimetics. A 30 percent rating is 
warranted where there are recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, and; requiring intermittent systemic 
immunosuppressive therapy for control.  A 60 percent 
evaluation is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past-12 month period despite continuous immunosuppressive 
therapy.

When the evidence in this case is considered under Diagnostic 
Code 7806 as set forth above, the Board finds that the 
evidence of record demonstrates that the veteran is not 
entitled to a higher evaluation for his pressure urticaria.  
There is no evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement to warrant a 
compensable rating under Diagnostic Code 7806.  Although the 
veteran does experience itching and lesions, the Board does 
not find this itching to be constant or the lesions to be 
extensive.  In this regard, the evidence indicates that the 
veteran has intermittent episodes of this symptomatology.  He 
only experiences the itching and lesions 10 to 12 times per 
year rather than for a constant period of time.  In this 
regard, in VA Form 646 dated June 2003, the veteran's 
representative argued that there was medical evidence of 
disfigurement of the fingernails.  In particular, the 
representative referred to progress notes dated from April 
1997 to April 1998.  However, the Board observes that these 
medical records diagnosed the veteran with tinea unguium, 
tinea manis and pedis, and eczema of the hand.  These records 
are negative for complaints, treatment, and diagnosis of 
pressure urticaria.  Thus, the disfigurement cited to by the 
representative appears to be unrelated to the veteran's 
pressure urticaria.  Because the criteria have not been met, 
the Board is of the opinion that the veteran is not entitled 
to an evaluation in excess of 10 percent under Diagnostic 
Code 7806.

However, when the evidence is considered under Diagnostic 
Code 7825, the Board is of the opinion that a higher 
evaluation is warranted for the veteran's pressure urticaria.  
The veteran has stated that he has 10 to 12 episodes per 
year, and both the veteran and his employer have noted that 
these episodes result in him missing work.  Thus, the Board 
finds that the veteran has more than four debilitating 
episodes per year.  Furthermore, a 10 percent evaluation is 
warranted when the urticaria is responsive to antihistamines.  
However, VA outpatient records dated June 2003 reported that 
the veteran is unresponsive to antihistamines, which raises a 
doubt as to whether the current disability evaluation of 10 
percent is sufficient.   Although the evidence of record does 
not indicate that the veteran takes intermittent 
immunosuppressive therapy, the Board is of the opinion that 
the evidence shows the veteran's pressure urticaria to more 
nearly approximate the criteria for a 30 percent evaluation.  
Therefore, the Board finds that an increased rating is 
warranted at this time under the provisions of 38 C.F.R. 
4.118, Diagnostic Code 7825.  To the extent that there is any 
doubt as to the current severity of the veteran's pressure 
urticaria, reasonable doubt is resolved in the veteran's 
favor.  However, as previously noted, the increased 
evaluation can only date back to the effective date of the 
revised rating schedule, which, in this case, is August 30, 
2002.

The Board has also considered whether an evaluation in excess 
of 30 percent for the veteran's pressure urticaria is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7825.  
However, there is no evidence showing that the veteran takes 
continuous immunosuppressive therapy.  Therefore, the Board 
is of the opinion that an evaluation in excess of 30 percent 
is not warranted.

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
evidence of record does not demonstrate, nor has it been 
contended, that this disability resulted in frequent periods 
of hospitalization.  Moreover, while this disability may have 
an adverse effect upon employment, as noted by the veteran, 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for pressure urticaria for 
the period beginning August 30, 2002 is granted.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





